Welcome
- Ladies and gentlemen, I am delighted to inform you that, within the framework of the inter-parliamentary sessions, a delegation from the Moroccan Parliament, led by the Speaker of the Parliament, Mr Abdel Wahid Al-Radi, and the President of the Chamber of Councillors, Mr Mohamed Sheikh Biadillah, is currently on a working visit to the European Parliament, the aim of which is the inaugural meeting of the EU-Morocco Joint Parliamentary Committee. I would like to extend a very warm welcome to all members of this delegation. The co-presidents of this first joint body between our assembly and one of the Maghreb countries are Mrs Mbarka Bouaida, Chair of the Parliamentary Committee on Foreign Affairs, National Defence and Islamic Affairs, and Mr Panzeri, Member of the European Parliament.
The European Parliament is delighted to state that relations between the EU and Morocco are excellent, as evidenced by the adoption of the joint document establishing the advanced status of Morocco. This new framework for dialogue further strengthens relations with the delegations of the European Parliament for relations with the Maghreb countries, and makes it possible to broaden talks between the EU and Morocco on matters of common interest. I hope and trust that the meeting which took place in the European Parliament was fruitful and that it will actively contribute towards bringing the two parliaments closer together.